Execution Version




FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT, LIMITED CONSENT, AND WAIVER


This FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT, LIMITED CONSENT, AND
WAIVER (this “Agreement”) is made as of July 22, 2016, and effective upon the
Effective Date (as defined below), by and among KRATOS DEFENSE & SECURITY
SOLUTIONS, INC., a Delaware corporation (the “Borrower”), each of the other
Credit Parties identified as such on the signature pages hereof, each of the
lenders signatory hereto constituting the Required Lenders (as defined in the
Credit Agreement described below) and SUNTRUST BANK, a Georgia banking
corporation, as administrative agent (together with its successors and assigns
in such capacity, “Agent”).


RECITALS


A.The Borrower, Agent and certain lenders (collectively, the “Lenders”) are
parties to that certain Credit and Security Agreement, dated as of May 14, 2014
(as amended to date and as it may be further amended, restated, supplemented
and/or otherwise modified from time to time prior to the date hereof, the
“Credit Agreement”). Except as otherwise defined herein, capitalized terms used
herein have the respective meanings assigned to them in the Credit Agreement.


B.In connection with the Credit Agreement, each Credit Party (other than the
Borrower) guaranteed the Obligations of the Borrower pursuant to that certain
Guaranty of Payment, dated as of May 14, 2014, and each Credit Party granted to
Agent, for the benefit of the Lenders, a first priority security interest
(subject only to Permitted Liens) in substantially all of such Credit Party’s
assets pursuant to that certain Security Agreement, dated as of May 14, 2014,
executed by the Credit Parties in favor of Agent.


C.Gichner Systems Group, Inc., a Delaware corporation (“Gichner”) and
wholly-owned Subsidiary of the Borrower, has entered into, and desires to
modify, a contracting relationship with Raytheon Company a Delaware corporation
(“Raytheon”), pursuant to the purchase orders listed on Annex I hereto (as such
Annex I may be amended by Agent and Raytheon from time to time, collectively,
the “Raytheon Purchase Orders”), and in connection therewith has granted to
Raytheon, and will grant to Raytheon, a first priority Lien in all goods
purchased by Gichner with progress, advance, milestone and/or performance based
payments (collectively, “Raytheon Progress Payments”) made by Raytheon to
Gichner pursuant to the Raytheon Purchase Orders (the “Raytheon Collateral”)
pursuant to that certain Security Agreement, dated as of June 24, 2014 among
Raytheon Integrated Defense Company, a Delaware corporation (“Raytheon IDC”),
and a division or wholly-owned subsidiary of Raytheon, as amended by (i) that
certain First Amendment to Security Agreement, dated November 10, 2014, between
Raytheon IDC and Gichner, and (ii) as further amended by that certain Second
Amendment to Security Agreement, dated as of the date hereof, between Raytheon
and Gichner, a fully-executed copy of which is attached hereto as Exhibit A (as
so amended, and as the same may be further amended, restated, supplemented
and/or otherwise modified from time to time, together with all other security
agreements between Gichner and Raytheon as Gichner may attach to Exhibit A with
the written consent of Agent, the “Raytheon Security Agreement”) to secure, up
to the aggregate amount of the Raytheon Progress Payments actually received by
Gichner from Raytheon that have not been liquidated pursuant to the applicable
Raytheon Purchase Orders, Gichner’s obligations to purchase goods and perform
labor on such goods as required by the Raytheon Purchase Orders, and (ii) have
Agent subordinate Agent’s Lien in the Raytheon Collateral in favor of such Lien
of Raytheon, pursuant to that certain Amended and Restated Subordination
Agreement, dated as of the date hereof between Raytheon and Agent (and approved
by Gichner), a fully- executed copy of which is attached hereto as Exhibit B
(the “Raytheon Subordination Agreement”) (collectively, the “Transaction”).




[Kratos] Fifth Amendment
#46502663
 
 

--------------------------------------------------------------------------------





D.Agent consented to the earlier transactions between Gichner and Raytheon, and
Borrower has requested that Agent and the Lenders (i) consent to the
Transaction, (ii) waive any Event of Default that would otherwise occur under
the Loan Documents solely as a result of the Transaction, and (iii) amend the
Credit Agreement as set forth herein.


E.Agent acknowledges that the Required Lenders have the authority under the
Credit Agreement to give such consents, grant such waivers and make such
amendments to the Credit Agreement, and Agent and the Required Lenders are
willing to provide such limited consent and limited waivers and to make such
amendments to the Credit Agreement on the terms and subject to the conditions
set forth herein.


NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


AGREEMENTS


1.    Limited Consent and Waiver. Effective on the Effective Date (as defined
below), Agent and the Required Lenders hereby (i) consent to the Transaction,
including, without limitation, to Gichner’s execution of the Raytheon Security
Agreement, (ii) consent to Agent’s execution of the Raytheon Subordination
Agreement, and (iii) waive any Event of Default that would otherwise occur under
the Credit Agreement solely as a result of the Transaction. Except as expressly
set forth in this Agreement, the consent and waiver by Agent and the Required
Lenders under this Agreement is not intended, and shall not be construed: (a) to
modify or otherwise affect any of the provisions of the Credit Agreement or the
other Loan Documents, (b) as a waiver of any of Agent’s or any Lender’s rights
under the Credit Agreement or any other Loan Document, or (c) as an
authorization or a consent by Agent and the Lenders to any further actions by
any Credit Party not otherwise permitted by the Loan Documents.


2.    Amendments to the Credit Agreement. Effective as of the Effective Date (as
defined below), the Credit Agreement is hereby amended as follows:


(a)    Amendment to Section 1.1-New Definition. Section 1.1 of the Credit
Agreement is hereby amended by adding the following new definitions thereto in
proper alphabetical order therefor:


“Fifth Amendment” means that certain Fifth Amendment to Credit and Security
Agreement, Limited Consent and Waiver dated as of July 22, 2016, by and among
the Borrower, each of the other Credit Parties identified as such on the
signature pages thereof, each of the lenders signatory thereto constituting the
Required Lenders and Agent.”


(b)    Amendment to Section 1.1 of the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended by amending and restating the definitions set
forth below in their entirety to provide as follows:


“Raytheon Progress Payments” means and includes the Raytheon Progress Payments
as defined in the First Amendment and the Fifth Amendment.


“Raytheon Purchase Orders” means and includes the Raytheon Purchase Orders as
defined in the First Amendment and the Fifth Amendment, and shall include all
amendments, restatements and modifications made by Gichner and Raytheon
(provided,






[Kratos] Fifth Amendment
#46502663
2
 

--------------------------------------------------------------------------------





to the extent such amendment, restatement and modification is not consistent
with the existing terms and conditions of such Raytheon Purchase Order or
constitutes a material change to such Raytheon Purchase Order or will result in
additional Raytheon Collateral being created and being subject to the Raytheon
Subordination Agreement such amendment, restatement and modification has been
approved by Agent, such approval to not be unreasonably withheld) to the
Raytheon Purchase Orders, including the purchase orders described on Annex I to
the Fifth Amendment


3.
Covenants of the Credit Parties.



a. In consideration of the agreements set forth herein, each Credit Party hereby
acknowledges and agrees with Agent and the Lenders that, notwithstanding
anything in the Credit Agreement to the contrary, (i) no Inventory related to
any Raytheon Purchase Order, up to the aggregate amount of the Raytheon Progress
Payments actually received by the Credit Parties that have been used to purchase
parts and materials but have not been liquidated pursuant to the applicable
Raytheon Purchase Order, shall at any time constitute “Eligible Inventory” or
otherwise be eligible for inclusion in the Borrowing Base and (ii) no obligation
of Raytheon to make Raytheon Progress Payments or any Account otherwise arising
in connection with any Raytheon Purchase Order shall be eligible for inclusion
in the Borrowing Base as an Eligible Billed Account Receivable, an Eligible
Billed Government Account Receivable or an Eligible Billed Government
Subcontract Account Receivable, and (iii) except to the extent, if any, that
Raytheon has made Raytheon Progress Payments that have been liquidated pursuant
to the applicable Raytheon Purchase Order, no Account arising in connection with
such Raytheon Purchase Order shall be eligible for inclusion in the Borrowing
Base as an Eligible Unbilled Account Receivable, an Eligible Unbilled Government
Account Receivable, or an Eligible Unbilled Government Subcontract Account
Receivable.


4.    Conditions to Effectiveness of Agreement. This Agreement shall be
effective on the earliest date on which all of the following conditions have
been satisfied (such date being the “Effective Date”):


(a)    Agent shall have received this Agreement, duly executed by the Credit
Parties and the Required Lenders;


(b)    Agent shall have received fully executed copies of the Raytheon Purchase
Orders;


(c)    Agent shall have received a fully executed copy of the Raytheon Security
Agreement, and corresponding UCC-1 financing statements, each of which shall be
in form and substance satisfactory to Agent;


(d)    Agent shall have received the Raytheon Subordination Agreement, duly
executed by Raytheon and Gichner, in substance and form satisfactory to Agent;
and


(e)    Agent shall have received a duly executed legal opinion with respect to
DFI Realty, LLC, in form and substance satisfactory to Agent.


The Credit Parties shall be deemed to represent and warrant to Agent and Lenders
that each of the foregoing conditions have been satisfied upon the release of
their respective signatures to this Amendment.




[Kratos] Fifth Amendment
#46502663
3
 

--------------------------------------------------------------------------------





5.    Representations and Warranties. To induce Agent and the Required Lenders
to enter into this Agreement, each Credit Party, by its signature below, hereby:


(a)    acknowledges and agrees that, except as expressly set forth in this
Agreement, the terms, covenants and conditions of the Credit Agreement and the
other Loan Documents are in full force and effect and are hereby ratified and
confirmed;


(b)    ratifies and reaffirms the notes and its obligations under the Credit
Agreement and the other Loan Documents, and all of such Credit Party’s
respective covenants, duties, indebtedness and liabilities owing under such
documents;


(c)    acknowledges and agrees that it has taken all organizational actions
necessary to approve and authorize the execution, delivery and performance of
this Agreement and all other documents executed in connection therewith; and


(d)    acknowledges and agrees that immediately prior to, and after giving
effect to this Agreement, (i) no Event of Default shall have occurred or be
occurring and (ii) the representations and warranties contained herein and in
the Credit Agreement and the other Loan Documents, as each is amended hereby,
are true and correct as of such date, as if made on such date, except for those
representations and warranties specifically made as of an earlier date, which
shall be true and correct as of such earlier date.


6.
Miscellaneous.



(a)    The Credit Parties are hereby notified that irrespective of (i) any
waivers previously granted by Agent regarding the Loan Documents, (ii) any
previous failures or delays of Agent in exercising any right, power or privilege
under the Loan Documents, or (iii) any previous failures or delays of Agent in
the monitoring or in the requiring of compliance by the Credit Parties with
their respective duties, obligations and agreements under the Loan Documents,
hereafter the Credit Parties will be expected to comply strictly with their
duties, obligations and agreements under the Loan Documents. All of the Liens of
Agent in the Collateral shall continue. All of the Liens of Agent in the
Collateral shall continue, and Agent’s and the Required Lender’s consent herein
to the Transaction shall in no way be deemed to be a release of their Lien in
any Collateral.


(b)    This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Agreement is
not intended to be, nor shall it be construed to create, a novation or accord
and satisfaction, and the Credit Agreement and other Loan Documents, as modified
by this Agreement, shall continue in full force and effect. This Agreement shall
constitute a Loan Document for all purposes.


(c)    This Agreement may be executed in any number of counterparts and by each
party hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. Delivery of a signature page
of this Agreement by telecopy, pdf or other electronic means shall be effective
as delivery of a manually executed counterpart of such Agreement.


(d)    In case any one or more of the provisions contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.




[Kratos] Fifth Amendment
#46502663
4
 

--------------------------------------------------------------------------------





(e)    The provisions of this Agreement and the respective rights and duties of
the parties hereunder shall be governed by, and construed in accordance with,
the laws of the State of New York (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law).


(f)    THE CREDIT PARTIES HEREBY ACKNOWLEDGE THAT THEY HAVE NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE LIABILITIES OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM AGENT AND THE LENDERS. EACH CREDIT PARTY HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT, THE LENDERS,
THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM
ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AGREEMENT IS EXECUTED, WHICH ANY CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST
AGENT OR ANY LENDER, THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY ADVANCE INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE CREDIT AGREEMENT OR OTHER AGREEMENTS AND NEGOTIATION FOR AND EXECUTION OF
THIS AGREEMENT.


(g)    THE CREDIT AGREEMENT, AS AMENDED BY THIS AGREEMENT, AND THE OTHER LOAN
DOCUMENTS TOGETHER REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF ON THE DATE THIS AGREEMENT IS EXECUTED.
THE CREDIT AGREEMENT, AS AMENDED BY THIS AGREEMENT, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AGREEMENT
SHALL BE MADE EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER, AGENT AND
THE REQUIRED LENDERS.


(h)    Borrower shall promptly pay to Agent all fees and expenses (including
attorneys’ fees) owed to or incurred by Agent or Lenders arising in connection
with the Loan Documents or this Agreement.














[Signatures on following page]




[Kratos] Fifth Amendment
#46502663
5
 

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


SUNTRUST BANK,
as Administrative Agent and a Lender
 
 
 
 
By:
/s/ Brian O'Fallon
Name:
Brian O'Fallon
Title:
Director





[Signature Page to Limited Consent and Fifth Amendment]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


PNC BANK, NATIONAL ASSOCIATION,
a Lender
 
 
 
 
By:
/s/ Daniela Jurado
Name:
Daniela Jurado
Title:
Officer





[Signature Page to Limited Consent and Fifth Amendment]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused th is Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.


CATHAY BANK,
A Lender
 
 
 
 
By:
/s/ Humberto Campos
Name:
HUMBERTO CAMPOS
Title:
VICE PRESIDENT





[Signature Page to Limited Consent and Fifth Amendment]







--------------------------------------------------------------------------------





    
Agreed to and Accepted:
BORROWER:
 
 
 
KRATOS DEFENSE & SECURITY SOLUTIONS, INC.
 
 
 
By: /s/ Maria Cervantes de Burgreen
 
Name: Maria Cervantes de Burgreen
 
Title: Vice President & Corporate Controller
 
 
 
OTHER CREDIT PARTIES:
 
 
 
AVTEC SYSTEMS, INC.
 
BSC PARTNERS, LLC CARLSBAD ISI, INC.
 
COMPOSITE ENGINEERING, INC.
 
DEFENSE SYSTEMS, INCORPORATED
 
HAVERSTICK CONSULTING, INC.
 
HGS HOLDINGS, INC.
 
DTI ASSOCIATES, INC.
 
HAVERSTICK GOVERNMENT SOLUTIONS, INC.
 
ROCKET SUPPORT SERVICES, LLC JMA ASSOCIATES, INC.
 
MADISON RESEARCH CORPORATlON
 
GICHNER SYSTEMS GROUP, INC.
 
GICHNER SYSTEMS INTERNATIONAL, INC.
 
CHARLESTON MARINE CONTAINERS INC.
 
DALLASTOWN REA LTY I, LLC
 
DALLASTOWN REA LTY II, LLC
 
DEI SERVICES CORPORATlON
 
SCT ACQUISITION, LLC
 
SCT REAL ESTATE, LLC
 
KPSS GOVERNMENT SOLUTIONS, INC.
 
KRATOS INTEGRAL HOLDINGS, LLC
 
KRATOS INTEGRAL SYSTEMS
 
INTERNATIONAL, INC.
 
KRATOS NETWORKS, INC.
 
KRATOS SYSTEMS AND SOLUTIONS, INC.
 
KRATOS DEFENSE & ROCKET SUPPORT SERVICES, INC.
 
KRATOS PUBLIC SAFETY & SECURITY SOLUTIONS, INC.
 
KRATOS SOUTHEAST, INC.
 
KRATOS TEXAS, INC.
 
WFI NMC CORP.
 
KRATOS TECHNOLOGY & TRAINING SOLUTIONS, INC.
 
KRATOS UNMANNED SYSTEMS SOLUTIONS, INC.
 
DFI REALTY, LLC
 
 



[Signature Page to Limited Consent and Fifth Amendment]





--------------------------------------------------------------------------------







    
 
By:/s/ Maria Cervantes de Burgreen
 
Maria Cervantes de Burgreen
 
Corporate Controller
 
 
 
 
 
REALITY BASED IT SERVICES, LTD.
 
SHADOW I, INC.
 
SHADOW II, INC.
 
DIG ITAL FUSION, INC.
 
DIGITAL FUSION SOLUTIONS, INC.
 
SUMMIT RESEARCH CORPORATION
 
HENRY BROS. ELECTRONICS, INC.,
 
    a Delaware corporation
 
HENRY BROS. ELECTRONICS, INC.,
 
    a Colorado corporation
 
HENRY BROS. ELECTRONICS, INC.,
 
    a New Jersey corporation
 
HENRY BROS. ELECTRONICS, INC.,
 
    a California corporation
 
DIVERSIFIED SECURITY SOLUTIONS, INC.
 
HENRY BROS. ELECTRONICS, L.L.C.
 
NATIONAL SAFE OF CALIFORNIA
 
LVDM, INC.
 
AIRORLITE COMMUNICATIONS, INC.
 
GENERAL MICROWAVE CORPORATION
 
GENERAL MICROWAVE ISRAEL CORPORATION
 
MSI ACQUISITION CORP.
 
MICRO SYSTEMS, INC.
 
KRATOS-RSS, INC.
 
REAL TIME LOGIC, INC.
 
SAT CORPORATION
 
SECUREINFO CORPORATION
 
Al METRIX, INC.
 
POLEXIS, INC.
 
 
 
By:/s/ Maria Cervantes de Burgreen
 
     Maria Cervantes de Burgreen
 
     Corporate Controller
 
 
 
 
 
KRATOS SOUTHWEST L.P.,
 
  by Kratos Texas, Inc., its General Partner
 
 
 
By:/s/ Maria Cervantes de Burgreen
 
     Maria Cervantes de Burgreen
 
     Corporate Controller



[Signature Page to Limited Consent and Fifth Amendment]







--------------------------------------------------------------------------------





Annex I


Raytheon Purchase Orders




Purchase Order No.
Program Name
Payment Type
Business Unit
4200762386
Zumwalt EME
Progress
IDS
4200889192
Patriot – Saudi (SNAP)
Progress
IDS
4200854810
Patriot – Qatar
Progress
IDS
4200616362-001
TPY-2/EEU Float 2 (FY 2014 Float)
Performance-based
IDS
4201259789
Patriot
Progress
IDS
4201293084
Jaguar
Milestone
SAS
4201319806
SIC FT
Progress
IDS





[Kratos] Fifth Amendment
#46502663
 
 

--------------------------------------------------------------------------------





Exhibit A


Raytheon Security Agreement
[See Attached.]




[Kratos] Fifth Amendment
#46502663
 
 

--------------------------------------------------------------------------------





EXECUTION




SECOND AMENDMENT TO THE SECURITY AGREEMENT


This SECOND AMENDMENT (this “Second Amendment”) is made and entered into as of
July 19, 2016 by and between Gichner Systems Group, Inc. (“Debtor”), and
Raytheon Company (“Secured Party”) and collectively referred to herein as,
“Parties”.
RECITALS:


A.
Debtor and Secured Party entered into that certain Security Agreement, dated
June 25, 2014, as amended by the First Amendment (the “First Amendment”) on
November 10, 2014 (as so amended, and as the same may be further amended from
time to time, the “Security Agreement”).

B.
Debtor and Secured Party now desire to amend the Security Agreement to (a)
expand the definition of Progress Payments (b) clarify the name and change
address of the Secured Party to as follows: Raytheon Company, 870 Winter Street,
Waltham, MA 02451, operating through two of its business units, Integrated
Defense Systems (IDS), 350 Lowell Street, Andover, MA 01810, and Space and
Airborne Systems (SAS), 410I East Plano Parkway, Plano, TX 75074 and (c) replace
Attachment A with Attachment A attached hereto, all on the terms and conditions
set forth herein.

AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
I.
Amendments.

a.
The first sentence of Section 2 of the Security Agreement is hereby amended in
its entirety to read as follows: “This Agreement evidences certain agreements
relating to progress, milestone, advance or performance based payments
(collectively, ‘Progress Payments’) made or to be made by the Secured Party to
the Debtor in order to assist the Debtor to perform the purchase orders
referenced in Attachment A in accordance with the terms and conditions contained
therein or appended thereto (collectively, the ‘Purchase Orders’).”





SECOND AMENDMENT
Page 1 of 4
 

--------------------------------------------------------------------------------





EXECUTION


b.
Section 3 of the Security Agreement is hereby amended by replacing the name and
address of the Secured Party as follows: Raytheon Company, 870 Winter Street,
Waltham, MA 02451, operating through its Integrated Defense Systems (IDS), 350
Lowell Street, Andover, MA 01810, and Space and Airborne Systems (SAS), 4101
East Plano Parkway, Plano, TX 75074, business units.



c.
Attachment A of the Security Agreement is hereby amended and restated in its
entirety with the Attachment A attached hereto which describes the Collateral
and which is incorporated into this Agreement and attached hereto.



2.
Reaffirmation. Debtor ratifies and reaffirms its prior grant to Secured Party of
a first lien security interest in the Col lateral described in the Security
Agreement.



3.
No Other Modifications. Except as otherwise provided herein, all terms and
provisions of the Security Agreement shall remain in full force and effect,
unmodified by this Second Amendment.



4.
Authority. Each of the parties hereto represents and warrants to the other that
it has the authority to sign this Second Amendment.



5. Financing Statement. Debtor agrees Secured Party may file a financing
statement (or financing statement amendment) describing the Collateral, and
Secured Party shall have the rights of a secured creditor with respect to the
Collateral under the Uniform Commercial Code.


[Signature Page Follows]




SECOND AMENDMENT
Page 2 of 4
 

--------------------------------------------------------------------------------





EXECUTION




IN WITNESS WHEREOF, the Parties have entered into this Second Amendment as of
the date first set forth above.
    
Raytheon Company
Gichner Systems Group, Inc.
 
 
 
 
/s/ Janet Groebe
/s/ Marie Mendoza
Name: Janet Groebe                                               
Name: Marie Mendoza
Title:  SR. Director, Procurement and Subcontracts
Title: Secretary
Date: July 21, 2016                                                 
Date: July 20, 2016





SECOND AMENDMENT
Page 3 of 4
 

--------------------------------------------------------------------------------





EXECUTION






ATTACHMENT “A”




Debtor acknowledges that it has granted or is granting Secured Party a first
priority security interest in all goods purchased with Progress Payments made by
Secured Party pursuant to the Purchase Orders listed below, including but not
limited to raw materials, inventory, work-in­ process, parts,. components,
assemblies, and subassemblies for the deliverables, and completed or partially
completed deliverables, to secure up to the aggregate amount of the Progress
Payments actually received by Debtor from Secured Party that have not been
liquidated pursuant to the applicable Purchase Order, Debtor’s obligation to
purchase goods and perform labor on such goods as required by such Purchase
Orders.




Purchase Order No.
Program Name
Payment Type
Business Unit
4200762386
Zumwalt EME
Progress
IDS
4200889192
Patriot - Saudi (SNAP)
Progress
IDS
4200854810
Patriot - Qatar
Progress
IDS
4200616362-001
TPY-2/EEU Float 2 (FY 2014 Float)
Performance-based
IDS
4201259789
Patriot
Progress
IDS
4201293084
Jaguar
Milestone
SAS
4201319806
SIC FT
Progress
IDS





SECOND AMENDMENT
Page 4 of 4
 




--------------------------------------------------------------------------------





Exhibit B


Raytheon Subordination Agreement
[See Attached.]




[Kratos] Fifth Amendment
#46502663
 
 

--------------------------------------------------------------------------------





EXECUTION






AMENDED AND RESTATED SUBORDINATION AGREEMENT
This Amended and Restated Subordination Agreement (this “Agreement”) is made
this 19th day of July 2016 between Raytheon Company, a Delaware corporation, 870
Winter Street, Waltham, MA 0245 l, operating through two of its business units,
Integrated Defense Systems (IDS), 3SO Lowell Street, Andover, MA 018 l 0, and
Space and Airborne Systems (SAS), 4101 East Plano Parkway, Plano, TX 75074
(hereinafter “Raytheon”) and SunTrust Bank, a Georgia banking corporation, as
agent for itself and certain other lenders (in such capacity, the “Secured
Party”).
1.
STIPULATIONS OF THE PARTIES



A.
Gichner Systems Group Inc., (d/b/a Gichner Shelter Systems) (hereinafter
“Debtor”) is a debtor of the Secured Party. The Secured Party has one or more
security agreements with Debtor and one or more UCC-1 Financing Statements on
file with the Secretary of State in Dover, Delaware. Those security agreements
prohibit or may prohibit Debtor from financing the acquisition of goods.



B.
Debtor now desires that Raytheon make progress, milestone, advance, and/or
performance based payments to Debtor (collectively, “Progress Payments”),
pursuant to the purchase orders between Debtor and Raytheon listed in Attachment
A (as such attachment may be amended and/or replaced from time to time by
written agreement between Raytheon and Secured Party, the “Purchase Orders”) and
the terms and conditions contained therein or appended thereto. The Progress
Payments will enable Debtor to acquire specific parts and materials and perform
labor on such parts and materials, as required to perform the Purchase Orders.



C.
Raytheon requires that Debtor grant it a first priority security interest in the
property acquired with the Progress Payments, as described in Attachment A
hereto (as such attachment may be amended and/or replaced from time to time by
written agreement between Raytheon and Secured Party, the “Raytheon
Collateral”), and Secured Party consents to the same.



D.
The parties hereto previously entered into that certain Subordination Agreement,
dated June 24, 2014 {as amended prior to the date hereof, the “Existing
Subordination Agreement”), and the parties desire to amend and restate the
Existing Subordination Agreement as hereinafter set forth.



2.
AGREEMENT OF THE PARTIES

For valuable consideration the sufficiency of which is acknowledged, Secured
Party hereby agrees to subordinate all present and future liens, claims and
security interests of Secured Party in and to the Raytheon Collateral to the
security interest of Raytheon in and to the Raytheon Collateral pledged as
security for the obligation of Debtor to purchase parts and materials and
perform labor on such parts and materials as required by the Purchase Orders, up
to the aggregate amount of the




1

--------------------------------------------------------------------------------





EXECUTION


Progress Payments actually received by Debtor from Raytheon that have not been
liquidated pursuant to the applicable Purchase Order. Secured Party specifically
agrees as follows:


A.
Debtor may grant Raytheon a first lien security interest in the Raytheon
Collateral to secure Debtor’s obligations under the Purchase Orders to purchase
parts and materials and perform labor on such parts and materials as required by
the Purchase Orders, up to the aggregate amount of the Progress Payments
actually received by Debtor from Raytheon that have not been liquidated pursuant
to the applicable Purchase Order.



B.
Secured Party’s interest in the Raytheon Collateral as authorized herein is
subordinate to the security interest therein of Raytheon to the extent of the
Progress Payments that have not been liquidated pursuant to the applicable
Purchase Order unless and until Debtor has fully performed the Purchase Orders.



C.
Raytheon will not enforce any rights against the Raytheon Collateral as long as
Debtor has fully performed its obligations under the Purchase Orders. Raytheon
agrees to deliver to Secured Party written notice of any default of Debtor under
the Purchase Orders. Until Debtor has fully performed the Purchase Orders, but
nonetheless only to the extent the Progress Payments have not been liquidated
pursuant to the relevant Purchase Order, Secured Party shall segregate and, upon
Raytheon’ s written demand, tum over to Raytheon for application to Debtor’s
obligations under the Purchase Orders, any proceeds of the Raytheon Collateral
that Secured Party may receive from time to time.



D.
In the event any proceeding is instituted affecting Debtor under .any bankruptcy
or insolvency laws, Secured Party agrees the terms of this Agreement shall
remain in effect.



E.
Secured Party agrees Raytheon may file a financing statement (or financing
statement amendment) describing the Raytheon Collateral, and Raytheon shall have
the rights of a secured creditor with respect to the Raytheon Collateral under
the Uniform Commercial Code.



F.
as follows: SunTrust Bank, 3333 Peachtree Road, 9th Floor, Atlanta, GA 30326,
Attention:    Asset Manager - Kratos, Telecopy: 404-926-5646The persons signing
below Telecopy: 404-926-5646.



G.
The persons signing below have authority to bind the parties. Executed in
duplicate originals by their duly authorized representatives and effective upon
execution by both parties.



H.
Raytheon acknowledges and agrees that the following purchase orders between
Raytheon (or one of its Affiliates) have been satisfied in full and all liens
and security interests held by Raytheon and such purchase orders are hereby
terminated, released and forever discharged:



Purchase Order No.
Program Name
Payment Type
Business Unit
4400449313
Patriot - Taiwan
Performance-based
IDS
LARYFA4210
Patriot - Taiwan
Performance-based
IDS





2

--------------------------------------------------------------------------------





EXECUTION


4200570030
Patriot - Kuwait
Performance-based
IDS
4200616362
TPY-2/EEU Option
Performance-based
IDS
4200616401
TPY-2/EEU Radar 11
Performance-based
IDS



I. Each of the parties hereto agree that this Agreement is given in amendment,
restatement, renewal and extension (but not in novation or cancellation) of the
Existing Subordination Agreement.










[Signature pages follow]




3

--------------------------------------------------------------------------------





EXECUTION








Raytheon Company (as successor
SunTrust Bank, as Agent
in interest to Raytheon Defense Systems
 
Company)
 
 
 
By: /s/ Janet Groebe                                                
By: /s/ Brian O’Fallon
 
 
Title: SR. Director, Procurement and Subcontracts
Title: Director
 
 
Date:  July 21, 2016                                                  
Date: July 19, 2016
 
 
 
 
Reviewed and Approved by:
 
 
 
Gichner Systems Group Inc.
 
 
 
 
 
By: /s/ Marie Mendoza
 
 
 
Title: Secretary
 
 
 
Date: July 20, 2016
 





4

--------------------------------------------------------------------------------





EXECUTION






ATTACHMENT “A”




Secured Party acknowledges that Debtor is granting Raytheon a first priority
security interest in all goods purchased with Progress Payments made by Raytheon
pursuant to the Purchase Orders listed below, including but not limited to raw
materials, inventory, work-in-process, parts, components, assemblies, and
subassemblies for the deliverables, and completed or partially completed
deliverables, to secure up to the aggregate amount of the Progress Payments
actually received by Debtor from Raytheon that have not been liquidated pursuant
to the applicable Purchase Order, Debtor’s obligation to purchase goods and
perform labor on such goods as required by such Purchase Orders.




Purchase Order No.
Program Name
Payment Type
Business Unit
4200762386
Zumwalt EME
Progress
IDS
4200889192
Patriot - Saudi (SNAP)
Progress
IDS
4200854810
Patriot - Qatar
Progress
IDS
4200616362-001
TPY-2/EEU Float 2 (FY 2014 Float)
Performance-based
IDS
4201259789
Patriot
Progress
IDS
4201293084
Jaguar
Milestone
SAS
4201319806
SIC FT
Progress
IDS





5